MEMORANDUM **
Pedro Hernandez-Ventura appeals the district court’s order, issued on limited remand pursuant to United States v. Ameline, 409 F.3d 1073, 1084-86 (9th Cir.2005) (en banc), upholding the original sentence imposed for his conviction for being a convicted alien found in the United States in violation of 8 U.S.C. § 1326.
Hernandez-Ventura’s sole contention is that the district court erred in not providing him an opportunity to alloeute before the district court made its decision not to resentence him. Hemandez-Ventura’s claim is foreclosed by our recent decision in United States v. Silva, 472 F.3d 683, 689 (9th Cir.2007) (“[o]ur review of Ameline, our due process jurisprudence, and Fed. R.Crim.P. 32 reveal no constitutional or statutory reason to require allocution during an Ameline remand.”) Accordingly, the district court is
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.